BEAN, J.
There appears to be no dispute whatsoever as to the facts.
The questions presented are practically of legal construction.
It is disclosed by the record that for about 25 years the appellant, Nelson, was a patrolman on the Portland police force; that he resigned from the service in 1911 and went to Europe. On his return he was reappointed and ranked in seniority since February 22, 1912; that on January 31, 1921, while he was in the performance of his duties as a police officer of the City of Portland, and under the civil service thereof, and subject to retirement upon a pension, the respondent caused to be served upon him and six other officers, the following notice of discharge:
“City of Portland, Oregon,
“Department of Public Safety,
“Bureau of Police.
“Chief’s Office, January 29, 1921.
“To Officers F. L. Hinds, F. C. Melanson, C. O. Payne, G. A. Bigor, A. F. Watts, A. McFarlane, Ole Nelson—
“You are hereby notified that you are discharged from the Bureau of Police of Portland, for the good of the service. This discharge is made on the ground of incompetency in that your service in said Bureau has been below the standard of efficiency required of each officer therein to maintain the effectiveness of the organization. This order is effective February 1st, 1921.
“Approved: Geo. L. Baker,"
“Mayor and Commissioner of Public Safety.
“L. Y. Jenkins,
“Chief of Police.”
*83The record also discloses that the above is the only notice of any kind served upon appellant before he was discharged from the police force; that he was discharged without first having a trial or hearing. No written charges were served upon him or made, or filed against him prior to his being dropped from the police force. He was given no opportunity to be heard or the benefit of any trial before the above notice was served informing him of his discharge.
Section 316 of the City of Portland’s Charter, as printed in the city attorney’s brief, provides thus:
“Sec. 316. — Discharge of Policemen. No member of the Bureau of Police, who has served faithfully and efficiently for six years continuously shall be removed or discharged without first having a trial or hearing, and not then except for cause upon written charges, of which one copy shall have been served upon him and a duplicate filed with the Civil Service Board. Any policemen so removed may within ten days from his removal file with the Civil Service Board a written demand for investigation. The cause of dismissal shall forthwith be investigated by or before the Board or by or before some officer or board appointed by the Civil Service Board to conduct such investigation. The findings of the Civil Service Board or such officer or board when approved by the Civil Service Board, shall be certified to the appointing officer and shall be forthwith enforced by such officer.”
Section 108 of the Charter of the City of Portland, relating to removing of employees, coming under the civil service, specifically authorizes the discharge of employees “without any trial or hearing” and provides for an investigation of the discharge by the Civil Service Board with this restriction:
“The investigation shall be confined to the determination of the question of whether such removal or *84discharge was or was not for political or religious reasons or was or was not made in good faith for the purpose of improving the public service.”
It seems that the other six officers, named in the notice of discharge, had not served for a period of six years, and their case did not come within the provisions of Section 316 of the Charter. Apparently it passed unnoticed by the mayor and chief of police, at least by the mayor, .that the appellant, Nelson, had been in the service for more than six years, or the mayor assumed that Section 108 of the Charter authorized the discharge of plaintiff without notice and without investigating his record of service.
On February 4, 1921, appellant petitioned the Civil Service Board for reinstatement, stating further that he had been discharged without being informed as to the reason thereof and requesting that he be granted a hearing before the board, apprised of the alleged charges, and given an opportunity of proving any such charges to be untrue. This petition ends with a prayer to “be reinstated as an officer in said Bureau as heretofore.” On February 18, 1921, while appelant ’s appeal to the Civil Service Board was pending, the chief of police addressed a letter to him, which reads as follows:
“You are hereby notified to be present at the hearing of your case in the Mayor’s office in the City Hall .on February 21st at four o’clock p. m.”
On February 23d appellant, in company with L. E. Crouch, his attorney, went to the mayor’s office and ..the mayor stated to him:
“You have been called here for hearing on your .discharge. Are you willing to go ahead?”
The attorney stated they wished to waive the hearing in order to avoid calling witnesses before both the *85Mayor and the board. On the next day appellant had a hearing before the Civil Service Board. On the twenty-eighth day of February, 1921, the board issued an “order” in which it found:
“That the said order of discharge of O. Nelson * * was not made for religious or political purposes, but was made in good faith for the purpose of improving the public service. Therefore, it is ordered, considered, adjudged, and decreed that said order discharging said O. Nelson from the Bureau of Police be and it is hereby sustained, and the petition for hearing and reinstatement of said O. Nelson be and the same hereby is dismissed.”
The Civil Service Board appears to have treated the plaintiff’s petition as an appeal under Section 108 of the Charter, and its order follows the wording of that section. The proceedings had before the Civil Service Board were supplemental to the discharge of Nelson, and appear to have been under Section 108 of the Charter, for the purpose, on his part, of reversing the order removing him and not to question the validity thereof. Under those proceedings the discharged officer had the burden of proof.
Any of the discharged officers who had not served for six years could have taken the same course. It did not pertain to proceedings in conformity to Section 316 of the Charter. Such a proceeding had never been instituted.
The powers of removal of an officer by the executive authorities are usually defined by the statutes upon which they depend. The executive power of removal may be either an arbitrary or a conditional one. If the power is an arbitrary one no formalities, such as the presentment of charges, or the granting of a hearing to the person removed, are necessary to its lawful exercise. A conditional or limited power of *86removal, as for cause, may, however, be exercised only after charges have been made against, and a hearing accorded to the person to be removed, in order to effect a valid exercise of power. Where charges are required to be made and a hearing given in order to effect their removal, such a hearing is not governed by rules applicable to strictly judicial proceedings: 29 Cyc. 1408, 1409, c. & d. The question of the regularity of the proceedings by which the removal of a public officer is attempted is always open to review in the courts: Mechera’s Public Offices, § 456.
In State v. Hoglan, 64 Ohio St. 532 (60 N. E. 627), the syllabus reads:
“When a public officer may be removed for specified causes, such facts must be stated as in judgment of law, constitute the cause relied on, and an opportunity afforded the officer to be heard, before he can be legally removed.”
Benson v. People, 10 Colo. App. 175 (50 Pac. 212); Madison v. Korbly, 32 Ind. 74; People v. Therrien, 80 Mich. 187 (45 N. W. 78); Dullam v. Willson, 53 Mich. 392 (19 N. W. 112, 51 Am. Rep. 128); State v. St. Louis, 90 Mo. 19 (1 S. W. 757); State v. Smith, 35 Neb. 13 (52 N. W. 700, 16 L. R. A. 791); People v. Brooklyn Fire etc. Dept. Commrs., 106 N. Y. 64 (12 N. E. 641); Field v. Commonwealth, 32 Pa. St. 478; Commonwealth v. Slifer, 25 Pa. St. 23 (64 Am. Dec. 680); Andrews v. King, 77 Me. 224.
In the case of Biggs v. McBride, 17 Or. 640 (21 Pac. 878, 5 L. R. A. 115), where the question of the removal of a railroad commissioner arose, Mr. Justice Strahan at page 651 of the report said:
“But it is believed, under either view, and by whomsoever the power of removal for cause may be exercised, it must be done upon notice to the delin*87quent of the particular charges against him, and an opportunity be given him to be heard in his defense.”
Limitations upon the power of removal are often contained in civil service rules and laws. The usual limitations contained in such rules and laws are so formulated as to prevent the removal of all officers appointed under them or of honorably discharged soldiers and sailors, without a hearing: 29 Cyc. 1411.
In the case of Ham v. Boston Board of Police, 142 Mass. 90, at page 93 [7 N. E. 540], it appears that the power of removal, which was vested in the board of police commissioners was expressed in the following language in the Stats. 1878, c. 244, Section 3; “Any of said officers or members of the department may be removed by the board for cause.” It was held that the board of police of the city of Boston could not remove an “officer or member of the police, without assigning a cause for such removal, and giving to such officer or member an opportunity to be heard thereon.” The power of removal is conferred by legislative authority, either state or municipal.
In State ex rel. Driffill v. City of Anaconda, 41 Mont. 577, 581 (111 Pac. 345), it appears that a member of a fire department could be removed against his will only under Rev. Codes (Mont., Sec. 3328) providing for the removal of a fireman for cause, but requiring as a condition precedent, charges in writing and a hearing thereon, or under Section 3329, authorizing the reduction in the number of firemen but requiring that the men be chosen for retirement in the inverse order of their appointment. At the time the relator was dismissed six members of the Anaconda Fire Department had served shorter periods of time than the relator. At page 581 it is said:
“In order to dispense with the services of the relator against his will, it was incumbent upon the City *88to pursue the mode prescribed by Section 3328 or Section 3329, Rev. Codes. Section 3328 is a disciplinary measure. It provides for the removal of a fireman for cause; but, as a condition precedent to such removal, charges in writing must be preferred to the council, a hearing had, and the accused found guilty. In this instance there never were any charges in writing preferred against the relator. But it is urged that, by petitioning the city council for reinstatement, the relator thereby waived his right to have the charges preferred in writing, and at least tacitly consented that oral charges against him might be heard upon consideration of his petition. At the time relator petitioned the city council for reinstatement, he had already been removed from his position as a member of the department, and, this being true, it would seem that the doctrine of waiver cannot have any application here.”
We read in the brief on behalf of the city officers in the present case that:
“at no point in the proceedings to remove the appellant did he object that the charges were not specific enough.”
The inapplicability of this statement is apparent for the reason that there were no charges containing specifications to which the plaintiff might object to or challenge. It is said that:
‘ ‘ the overwhelming weight of authority is that whenever a public officer holds for a definite term he is entitled to notice and a hearing in order that he may have an opportunity to defend. * * In a number of jurisdictions notice and hearing prior to the removal of certain public officers are expressly required by statutory or constitutional provisions. In harmony with these principles it has been held that a statute providing for the removal of an officer chosen for a fixed term, which makes no provision for giving him notice, or for allowing him to be heard in his defense, is contrary to a constitutional provision that no per*89son shall be deprived of life, liberty, or property without due process of law.” 22 R. C. L. 574, § 286.
Board of Aldermen v. Darrow, 13 Colo. 460 (22 Pac. 784, 16 Am. St. Rep. 215); Jacques v. Little, 51 Kan. 300 (33 Pac. 106, 20 L. R. A. 304); People v. Stuart, 74 Mich. 411 (41 N. W. 1091, 16 Am. St. Rep. 644).
In State v. Mayor etc. of Helena, 43 Mont. 61 (114 Pac. 777), it was held, as the syllabus reads:
“Under Rev. Codes, § 3236, providing for the removal by a city council of officers on written charges entered on their journal, written charges for the removal of an officer must be filed with the city council, and a proceeding for the removal of an officer has not been instituted until such charges are filed.”
Chief Justice Marshall is quoted in Dullam v. Willson, 53 Mich. 392, at 406 (19 N. W. 112, 51 Am. Rep. 128) as follows.
“ ‘The secretary being removable for breach of good behavior only, the ascertainment of the breach must precede the removal. In other words, the officer must be convicted of misbehavior in office. And we shall not argue to prove that in a government of laws, a conviction whereby an individual may be deprived of valuable rights and interests, and may moreover be seriously affected in his good fame and standing, implies a charge and trial and judgment, with the opportunity of defense and proof’: Page v. Hardin, 8 B. Mon. (Ky.) 672.”
Again, at page 406 the same learned jurist is quoted thus:
“It is a principle of natural justice, which courts are never at liberty to dispense with, unless under tlie mandate of positive law, that no person shall be condemned unheard, or without an opportunity of being heard.”
*90The Charter of the City of Portland prohibits the removal of a member of the burean of police who has served faithfully for six years without first having a trial and hearing, and not then except for cause upon written charges, of which one copy shall be served upon him and a duplicate filed with the Civil Service Board. Therefore, until such charges are preferred in writing and served, as provided by the City Charter, no proceedings are instituted for such a removal, and the executive officers of the city have no jurisdiction to act in the matter, or to try or discharge the policemen: Charter of Portland, § 316; People ex rel. v. Hermance, Commissioner, 134 App. Div. 919 (118 N. Y. Supp. 938); Reddy v. Ossining, 148 App. Div. 725 (132 N. Y. Supp. 937).
Where statutory authority is conferred upon a board, or official, to remove a public officer, the procedure authorized by the statute must be followed: Van Brakle v. State Board of Health, 74 Or. 367 (114 Pac. 1170). The officials of the City of Portland who attempted to discharge Nelson, being a tribunal of the first instance, not having had jurisdiction of the matter by reason of there being no trial of the plaintiff and no written charges made or filed against him, so that he could have a hearing and defend himself, the Civil Service Board, the appellate tribunal to which the appeal was taken, had no jurisdiction to hear the case or confirm the action of the Mayor and Chief of Police: Lindbolm v. Civil Service Com., 102 Ill. App. 14; Royston’s Appeal, 53 Wis. 612 (11 N. W. 36); Felt v. Felt, 19 Wis. 208; 3 C. J. 366, § 123.
Sir Edward Code in the opinion in the James Baggs Case, Part 11, Coke, 93, said:
“And although they have lawful authority either by charter or prescription to remove any one from *91the freedom and they have jnst cause to remove him; yet it appears by the return, that they have proceeded against him without hearing him answer to what was objected, or that he was not reasonably warned, such removal is void, and shall not bind the party, * * and such removal is against justice and right.”
In the case of State v. City of Duluth, 53 Minn. 238 (55 N. W. 118, 39 Am. St. Rep. 595), Mr. Justice Mitchell, speaking for the Supreme Court of Minnesota, held that in proceedings to remove an officer for sufficient cause, general charges without any specification of facts are not sufficient to support an order of removal, as where the officer is charged with “being incompetent and inefficient,” and that the sufficiency and reasonableness of the cause for removal are questions for the courts.
It seems that Section 316 of the Charter of the City of Portland is a part of the amendment relating to the Police Pension Fund. Its framers appreciated the necessity of safeguarding the tenure of office of a member of the bureau of police who had served six years, and who was required to contribute to the pension fund. This fund was for the purpose of protecting those officers who became inefficient because of age or disability. Under these circumstances the officer ought not to be dropped from the roll with others who were not veterans in the service under the City Charter, without charges and trial or hearing upon written charges preceding such removal.
It was of little avail to the plaintiff for the municipal authorities to go through the form of sustaining a removal which had never legally taken place after he had received the notice “You are discharged.” Plaintiff was entitled, under the law, to a fair notice of what the charges against him were and to a fair hearing upon such charges. His standing differed *92from that of the other officers named in the same notice, who could be discharged without written charges or a hearing.
We have naught to do with the wisdom of the charter requirement. It was deemed by the lawmakers to be beneficent. That is a question for them and not for the courts. The mandate of the City Charter, restricting the authority of the municipal executives in the removal of a policeman, is as plain as any commandment and should be obeyed. Oversight is not a legal excuse in such a matter.
The city attorney, on behalf of respondent, cites and relies upon cases where the executive board acted upon charges made and filed, which were sufficient to confer jurisdiction, and not where there was a plain violation of an inhibition contained in the charter, such as the case of Coles v. Portland, 96 Or. 645 (190 Pac. 720).
The plaintiff seems to have acted in good faith and endeavored to correct the error complained of in a somewhat informal way before the Civil Service Board, and when compelled to in order to protect his rights, on the third of next November, brought this proceeding. That the writ of mandamus furnishes an appropriate remedy, under the facts and circumstances, as we understand, is not seriously questioned. See note to State v. Dunn, 12 Am. Dec. 28, and authorities there cited. We in no way question the good intentions of the city officials.
It follows that the judgment of the Circuit Court quashing the writ must be reversed and the writ of mandamus allowed as prayed .for in plaintiff’s petition. It is so ordered. Reversed.
McBride, C. J. and Brown and Rand, JJ., concur.
For the motion, Mr. Franh S. Grant and Mr. B. A. Imlay.

Contra, Mr. John Manning.